212 F. Supp. 2d 1339 (2002)
Michael A. AUSTIN, et al., Plaintiffs,
v.
Michael HALEY, Acting Commissioner of the Alabama Department of Corrections, Defendant.
No. Civ.A. 95-T-637-N.
United States District Court, M.D. Alabama, Northern Division.
July 25, 2002.
J. Richard Cohen, Morris S. Dees, Jr., Rhonda Brownstein, Ellen M. Bowden, Montgomery, AL, Roy S. Haber, Roy S. Haber, P.C., Eugene, OR, for Plaintiffs.
William F. Addison, Edward A. Hosp, Office of the Governor, Montgomery, AL, for Defendants.

ORDER
MYRON H. THOMPSON, District Judge.
Counsel for defendant Michael Haley having indicated during a conference on July 24, 2002, that, in light of Hope v. Pelzer, ___ U.S. ___, 122 S. Ct. 2508, 153 L. Ed. 2d 666 (2002), the Alabama Department of Corrections does not intend to resume use of the hitching post or restraining bar, it is ORDERED that any additional relief in this litigation is unnecessary and thus is denied. Austin v. Hopper, 15 F. Supp. 2d 1210, 1272-1274 (M.D.Ala.1998) (discussing what additional relief, if any, might be appropriate).
It is further ORDERED that the plaintiffs are allowed until August 7, 2002, to file any request for attorney's fees, expenses, and costs.